IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Debra Anderson,                     :
                       Appellant    :
                                    :
                  v.                :    No. 241 C.D. 2017
                                    :
North Star School District          :


                                   ORDER

             NOW, June 28, 2018, having considered appellee’s application for

reargument/reconsideration and appellant’s answer in response thereto, the

application is denied.




                                         MARY HANNAH LEAVITT,
                                         President Judge